Title: 18th.
From: Adams, John Quincy
To: 


       We had some more writing to do this forenoon. Mr. Parsons, went to Exeter, where the supreme court for the State of NewHampshire are now sitting. At 12 o’clock, I attended Townsend before Mr. Justice Tracy. One M’Intier had prosecuted a Sarah Bayley for defamation in saying that he was a thief. The parties could not agree: they had not their evidence ready, and the court was adjourned till three o’clock. Townsend and I dined with his worship: Mrs. Tracy is an agreeable woman: still handsome; but with her share of Vanity: at three o’clock the Court was again opened: the parties had agreed to compromise the matter, and Bayley is to pay the costs: neither of them I believe could be easily defamed, but had the case been tried I suspect the plaintiff would have recovered damages. After this weighty affair was brought to a conclusion, I took a walk with the Squire and Townsend, about 3 miles out of Town to one Sohier’s; where we eat a couple of fine musk-melons; it was dark before we got back to Mr. Tracy’s. We stopp’d there, and play’d backgammon, about two hours; after which Townsend and I returned to our homes.
      